Exhibit 10.2

MANAGEMENT SERVICES TERMINATION AGREEMENT, dated as of April 3, 2012 (this
“Agreement”) among REXNORD CORPORATION (formerly known as Rexnord Holdings,
Inc.), a Delaware Corporation (the “Company”), APOLLO MANAGEMENT VI, L.P., a
Delaware limited partnership (“Apollo Management”) and APOLLO ALTERNATIVE
ASSETS, L.P., a Delaware limited partnership (“AAA;” collectively with Apollo
Management, “Apollo”).

WHEREAS, the Company and Apollo Management previously entered into that certain
Management Consulting Agreement, dated as of July 21, 2006 (the “Original
Agreement”), pursuant to which Apollo Management agreed to make its expertise
available to the Company and its subsidiaries (the “Rexnord Group”) from time to
time in rendering certain management consulting and advisory services related to
the business and affairs of the Rexnord Group (the “Management Services”);

WHEREAS, the Company and Apollo Management amended and restated the Original
Agreement in its entirety by entering into that certain Amended and Restated
Management Consulting Agreement, dated as of February 7, 2007 (the “Commencement
Date), by and among the Company, Apollo Management and AAA (the “Management
Agreement”), pursuant to which Apollo would continue to provide the Management
Services;

WHEREAS, in consideration of the provision by Apollo of the Management Services,
and pursuant to Section 4 of the Management Agreement, the Company agreed to pay
to Apollo, among other fees, an aggregate fee equal to $3,000,000 per annum (the
“Annual Management Fee”) beginning on the Commencement Date and terminating on
the twelfth anniversary thereof;

WHEREAS, the Company plans to commence an initial public offering of its common
stock (the “IPO”) and has filed a registration statement on Form S-1; and

WHEREAS, pursuant to Section 4(d) of the Management Agreement, in connection
with the IPO, Apollo may elect to receive a Lump Sum Payment (as such term is
defined in the Management Agreement) in lieu of payment of the Annual Management
Fee, and hereby provides Notice (as such term is defined in the Management
Agreement) of such election.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

Section 1. Termination of Management Services and Management Agreement.
Effective immediately upon consummation of the IPO (the “Closing”) and without
any further action by the Company or Apollo, each of the Company and Apollo
shall be released from any and all obligations and liabilities (other than
pursuant to Section 5 of the Management Agreement) with respect to provision of
the Management Services and payment of the Annual Management Fee or any other
fees pursuant to the Management Agreement (other than (i) the Termination Fee
and (ii) the Deferred Amount (as defined below), and the Management Agreement
(other than Section 5 thereof) shall have no further force or effect.



--------------------------------------------------------------------------------

Section 2. Payment of Termination Fee. In consideration of the termination
provided in Section 1 above, the Company shall pay to Apollo, in accordance with
Section 4(c) of the Management Agreement, via wire transfer of immediately
available funds payable immediately upon the Closing, a lump-sum amount equal to
the sum of (i) $15 million (the “Termination Fee”) and (ii) the Deferred Amount.
For the avoidance of doubt, each of the Company and Apollo agrees that the
payment of Termination Fee shall be deemed to be in full satisfaction of any and
all obligations by the Company to pay a “Lump Sum Payment” (as such term is
defined in the Management Agreement) to Apollo under Section 4(d) of the
Management Agreement. “Deferred Amount” means, as of the Closing, any
unreimbursed expenses of Apollo owing and payable pursuant to Section 4(f) of
the Management Agreement.

Section 3. Miscellaneous.

3.1 Effect of Agreement. Upon the payment of the Termination Fee and the
Deferred Amount, the Management Agreement shall be terminated and of no further
force and effect and no party shall have any further rights or obligations under
the Management Agreement (other than Section 5 thereof).

3.2 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to its subject matter and supersedes
any and all prior agreements, and neither it nor any part of it may in any way
be altered, amended, extended, waived, discharged or terminated except by a
written agreement signed by each of the parties hereto.

3.3 Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the successors and assigns of each of the Company and Apollo.

3.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York (without giving
effect to principles of conflicts of laws).

3.5 Headings. Section headings are used for convenience only and shall in no way
affect the construction of this Agreement.

3.6 Counterparts. This Agreement may be executed in counterparts, and each such
counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

* * * * *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Management Services
Termination Agreement as of the date first above written.

 

REXNORD CORPORATION By:  

/s/ Patricia M. Whaley

    Name: Patricia M. Whaley     Title: VP, General Counsel & Secretary APOLLO
MANAGEMENT VI, L.P. By:   AIF VI Management, LLC, its General Partner By:  

/s/ Laurie Medley

    Name: Laurie Medley     Title: Vice President APOLLO ALTERNATIVE ASSETS,
L.P. By: Apollo International Management, L.P., its Managing General Partner By:
 

/s/ Laurie Medley

    Name: Laurie Medley     Title: Vice President

 

By: Apollo Alternative Assets GP Limited, its Administrative General Partner

 

By:  

/s/ Laurie Medley

    Name: Laurie Medley     Title: Vice President

[Signature page to Rexnord Corporation

Management Services Termination Agreement]